PER CURIAM.
Upon consideration of the Joint Notice of Errata filed herein, and now being sufficiently advised in the premises,
IT IS ORDERED the last paragraph of footnote 10 of this court’s opinion announced on June 16, 1997, 941 P.2d 247, be amended as follows:
The language contained in the brackets should be included in the complicity jury instruction only in those cases where TWO or more persons, possibly including the defendant, together committed the essential elements of the underlying crime.